                 Case 2:20-bk-02293-FMD                    Doc 29        Filed 07/13/20            Page 1 of 9




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                         FORT MYERS DIVISION


In re:
Shawn Christopher Baker                                                Case No.: 9:20-bk-02293-FMD
and                                                                    Chapter 13
Jennifer Lynne Baker,
       Debtor(s).
_______________________/

                                           AMENDED CHAPTER 13 PLAN

A.          NOTICES​.

Debtor​1 must check one box on each line to state whether or not the Plan includes each of the following
items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box is checked, the
provision will be ineffective if set out later in the Plan.


       A limit on the amount of a secured claim based on a valuation which                   Included               Not Included
       may result in a partial payment or no payment at all to the secured
       creditor. See Sections C.5(d) and (e). A separate motion will be                                             X
       filed.

       Avoidance of a judicial lien or nonpossessory, nonpurchase money                      Included               Not Included
       security interest under 11 U.S.C. ​§ 522(f). A separate motion will be
       filed. See Section C.5(e).                                                                                   X


       Nonstandard provisions, set out in Section E.                                         Included               Not Included

                                                                                                                    X



NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION 5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION 5(k), OR IF YOU DO NOT SPECIFICALLY
INCLUDE PAYMENTS TO A SECURED CREDITOR IN YOUR PLAN PAYMENTS, THE




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 2 of 9




AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION FOR
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY
INTEREST IN PERSON OR REAL PROPERTY COLLATERAL.

B.      MONTHLY PLAN PAYMENTS​. Plan payments include the Trustee’s fee of 10% and shall
begin 30 days from petition filing/conversion date. Debtor shall make payments to the Trustee for the
period of ​60 months. If the Trustee does not retain the full 10%, any portion not retained will be disbursed
to allowed claims receiving payments under the Plan and may cause an increased distribution to the
unsecured class of creditors.

$​150.00​ from month ​1​ through ​60​.

C.       PROPOSED DISTRIBUTIONS​.

         1.        ADMINISTRATIVE ATTORNEY’S FEES​.

         Base Fee $​4,500.00​           Total Paid Prepetition $​1,500.00​                Balance Due $​3,000.00

         MMM Fee $​0.00​                 Total Paid Prepetition $​0.00​              Balance Due $​0.00

         Estimated Monitoring Fee at $​50.00​ per Month.

         Attorney’s Fees Payable Through Plan at $​550.00​ Monthly (subject to adjustment).

         2.        DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)​.



  Acct. No.                               Creditor                                  Total Claim Amount
                                          NONE


         3.        PRIORITY CLAIMS (as defined in 11 U.S.C. § 507)​.




  Last Four Digits of Acct.               Creditor                                  Total Claim Amount
  No.                                     NONE




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 3 of 9




         4.      TRUSTEE FEES​. ​From each payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.

       5.       SECURED CLAIMS​. ​Pre-confirmation payments allocated to secured creditors under
the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments.
The Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as
soon as practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed
a proof of claim or Debtor or Trustee has filed a proof of claim for the secured creditor under § 501(c),
and no objection to the claim is pending. If Debtor’s payments under the Plan are timely paid, payments
to secured creditors under the Plan shall be deemed contractually paid on time.

         (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to Retain -
Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the Plan. ​If
the Plan provides for curing prepetition arrearages on a mortgage on Debtor’s principal residence, Debtor
will pay, in addition to all other sums due under the proposed Plan, all regular monthly postpetition
mortgage payments to the Trustee as part of the Plan. These mortgage payments, which may be adjusted
up or down as provided for under the loan documents, are due beginning the first due date after the case is
filed and continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments for
Debtor’s principal residence on the following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor
will not receive a discharge of personal liability on these claims.



  Last Four        Creditor             Collateral                Regular             Gap             Arrears
  Digits of        NONE                 Address                   Monthly             Payment
  Acct. No.                                                       Payment


          (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage            Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. ​If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in
addition to all other sums due under the proposed Plan, all regular monthly postpetition mortgage
payments to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down
as provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.


  Last Four        Creditor             Collateral             Regular              Gap                   Arrears
  Digits of        NONE                 Address                Monthly              Payment
  Acct. No.                                                    Payment




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
                  Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 4 of 9




   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. ​If Debtor
   obtains a modification of the mortgage, the modified payments shall be paid through the Plan. Pending
   the resolution of a mortgage modification request, Debtor shall make the following adequate protection
   payments to the Trustee: (1) for ​homestead ​property, the lesser of 31% of gross monthly income of
   Debtor and non-filing spouse, if any (after deducting homeowners association fees), or the normal
   monthly contractual mortgage payment; or (2) for ​non-homestead, ​income-producing property, 75% of
   the gross rental income generated from the property. Under 11 U.S.C. § 1328(a)(1), Debtor will not
   receive a discharge of personal liability on these claims.



     Last Four Digits           Creditor                         Collateral Address              Adequate Protection
     of Acct. No.               NONE                                                             Payment



   (d)     Claims Secured by Real Property or Personal Property to Which Section 506 Valuation
   APPLIES (Strip Down). ​Under 11 U.S.C. § 1322 (b)(2), this provision does not apply to a claim secured
   solely by Debtor’s principal residence. ​A separate motion to determine secured status or to value the
   collateral must be filed. The secured portion of the claim, estimated below, shall be paid. Unless
   otherwise stated in Section E, the payment through the Plan does not include payments for escrowed
   property taxes or insurance.



Last Four          Creditor          Collateral             Claim            Value           Payment            Interest Rate
Digits of          NONE              Description/           Amount                           Through
Acct. No.                            Address                                                 Plan




   (e)     Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. ​Debtor
   must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory, nonpurchase money
   security interest because it impairs an exemption or under § 506 to determine secured status and to strip a
   lien.



     Last Four Digits of Acct.              Creditor                                  Collateral Description /
     No.                                    NONE                                      Address




   (f)  Claims Secured by Real Property and/or Personal Property to Which Section 506 Valuation
   DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). ​The claims listed below were




   ​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
   [1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 5 of 9




either: (1) incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of Debtor; or (2) incurred within one year of the
petition date and secured by a purchase money security interest in any other thing of value. These claims
will be paid in full under the Plan with interest at the rate stated below.



  Last Four        Creditor             Collateral              Claim                Payment              Interest
  Digits of        NONE                 Description/            Amount               Through              Rate
  Acct. No.                             Address                                      Plan



(g)      Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan
under 11 U.S.C. § 1322(b)(2). ​The following secured claims will be paid in full under the Plan with
interest at the rate stated below.


  Last Four        Creditor             Collateral              Claim                Payment              Interest
  Digits of        NONE                 Description/            Amount               Through              Rate
  Acct. No.                             Address                                      Plan



(h)     Claims Secured by Personal Property – Maintaining Regular Payments and Curing
Arrearage, if any, with All Payments in Plan. ​Debtor will not receive a discharge of personal liability
on these claims.



  Last Four            Creditor                 Collateral                Regular                    Arrearage
  Digits of Acct.      NONE                     Description               Contractual
  No.                                                                     Payment


(i)      Secured Claims Paid Directly by Debtor. ​The following secured claims are being made via
automatic debit/draft from Debtor’s depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is terminated ​in
rem​ as to Debtor and ​in rem​ and ​in personam a​ s to any codebtor as to these creditors and lessors upon the
filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Debtor will not receive a discharge of personal liability on these claims.




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 6 of 9




  Last Four Digits of Acct.             Creditor                                  Property/Collateral
  No.


  xx2223                                Flagstar Bank                             326 SW 31st​ ​Street
                                                                                  Cape Coral, FL 33914

  xx1426                                Americredit/GM Financial                  2013 Kia Optima

  xx3321                                Santander Consumer USA                    2018 Ford F-150

  xx3430                                BMO Harris Bank                           2014 Hyundai Sonata (Debtor’s
                                                                                  mother will continue to pay
                                                                                  directly to lender)


 (​ j)   Surrender of Collateral/Property that Secures a Claim. ​Debtor will surrender the following
collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to
Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of this Plan.



  Last Four Digits of Acct.             Creditor                                 Collateral/Property
  No.                                                                            Description/Address

  xx1996                                State Farm Bank                          2017 Keystone Bullet

  xx5149                                State Farm Bank                          2004 Cadillac Escalade


(k)      Secured Claims That Debtor Does Not Intend to Pay. ​Debtor does not intend to make
payments to the following secured creditors. The automatic stay is terminated ​in rem a​ s to Debtor and ​in
rem a​ nd ​in personam as to any codebtor with respect to these creditors upon the filing of this Plan.
Debtor’s state law contract rights and defenses are neither terminated nor abrogated. Debtor will not
receive a discharge of personal liability on these claims.



  Last Four Digits of Acct.             Creditor                                 Collateral
  No.                                   NONE                                     Description/Address


        6.       LEASES / EXECUTORY CONTRACTS​. ​As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 7 of 9




claim or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under § 501(c), and
no objection to the claim is pending. If Debtor’s payments under the Plan are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

(a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and
Arrearages Cured Through the Plan. ​Debtor assumes the following leases/executory contracts and
proposes the prompt cure of any prepetition arrearage as follows. If the claim of the lessor/creditor is not
paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
personal liability on these claims.



  Last Four          Creditor/Lessor              Description of            Regular                   Arrearage and
  Digits of          NONE                         Leased                    Contractual               Proposed Cure
  Acct. No.                                       Property                  Payment


  (b)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor’s depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is terminated ​in
rem as to Debtor and ​in rem and ​in personam ​as to any codebtor as to these creditors and lessors upon the
filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Debtor will not receive a discharge of personal liability on these claims.



  Last Four Digits of Acct.            Creditor/Lessor                            Property/Collateral
  No.


                                       Highway 31 Storage                         Storage Unit



(c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. ​Debtor rejects the following leases/executory contracts and will surrender the following leased
real or personal property. The automatic stay is terminated ​in rem ​as to Debtor and ​in rem ​and ​in
personam a​ s to any codebtor as to these creditors and lessors upon the filing of this Plan.



  Last Four Digits of Acct.            Creditor/Lessor                            Property/Collateral to be
  No.                                  NONE                                       Surrendered




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 8 of 9




7.      GENERAL UNSECURED CREDITORS​. ​General unsecured creditors with allowed claims
shall receive a ​pro rata s​ hare of the balance of any funds remaining after payments to the above
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than ​pro-rate distribution.

D.       GENERAL PLAN PROVISIONS​:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the creditor’s proof of claim
or other amount as allowed by an Order of the Bankruptcy Court.
 3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case, unless the Court
orders otherwise. Property of the estate

(a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case,
unless the Court orders otherwise, or

(b) ___​X​____ shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief and/or the
proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
orders otherwise.
5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due. (However, if
Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to that effect.)
For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
refund to the following year’s tax liability. ​Debtor shall not spend any tax refund without first having
obtained the Trustee’s consent or Court approval.

E.       NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
3015(c)​. Note: Any nonstandard provisions of this Plan other than those set out in this section are deemed
void and are stricken.

NONE




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
               Case 2:20-bk-02293-FMD                      Doc 29        Filed 07/13/20            Page 9 of 9




                                                    CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.
 ​SIGNATURE(S):


         /s/ Shawn Christopher Baker                                   Dated: ​July 13, 2020
         Shawn Christopher Baker


         /s/ Jennifer Lynne Baker                                                Dated: ​July 13, 2020
         Jennifer Lynne Baker



         /s/ Jonathan M. Bierfeld                                      Dated: ​July 13, 2020
         Jonathan M. Bierfeld
         Attorney for Debtor(s)


                                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the Chapter 13 Plan has been served electronically or by
regular U.S. mail to US Trustee, 501 E. Polk Street, Suite 1200, Tampa, FL 33602; Chapter 13 Trustee,
Jon M. Waage, P.O. Box 25001, Bradenton, FL 34206; the Debtors Shawn and Jennifer Baker, 326 SW
31st Street, Cape Coral, FL 33914; and to all interested creditors on the mailing matrix this ​13th day of
July, 2020.



                                                                       MARTIN LAW FIRM, P.L.,
                                                                       By ​/s/ Jonathan M. Bierfeld
                                                                       Jonathan M. Bierfeld
                                                                       Florida Bar Number 68237

                                                                       3701 Del Prado Boulevard S.
                                                                       Cape Coral, Florida 33904
                                                                       (239) 443-1094 (Telephone)
                                                                       (239) 443-1168 (Facsimile)

                                                                       Attorneys for the Debtors




​ All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
[1]​
